DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on December 9th, 2020.
Claims 1 – 20 are pending in current application.
Claims 1, 2, 12 and 13 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a controller configured to…”in applicant’s independent apparatus claims 1 and 12 are a functional limitation block as also shown as a functional block 120 on figure 1 utilizing a generic placer holder, controller, with functional phrase “configured to” and is not modified by the sufficient structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5 – 13 and 16 - 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ilievski et al (US Pat Pub No.2014/0109560).

Regarding claim 1, Ilievski et al shows an actuator comprising (See at least Para 0009, 0012 and 0101 for soft robot actuator): 
a driving body including a plurality of conductive grains (See at least Para 0007 and 0008 for a soft robot including pneumatic artificial muscles using 
 two or more electrodes disposed on a surface of the chamber (See at least Para 0127 for piezoelectric transducer 258 for generating electric charge in response to applied material stress based on touch conductivity mounted on the surface of the soft robot silicon rubber base 250 also on figure 3; See also Figure 8a for each individual pressurizable channel 412, Para 0149 and 0155, on soft robot as conductive grain act as muscle that equipped with two or more electrodes),
a controller configured to obtain a change in an electric signal through two electrodes in response to a load applied to the chamber to adjust the load applied to the chamber based on the change in the electric signal (See at least Para 0127 for piezoelectric transducer 258 for generating electric charge in response to applied material stress as the load applied to the chamber obtained by series piezoelectric micro pump to adjust pressure changing the load on the air chamber).


also Figure 8a for each individual pressurizable channel 412, Para 0149 and 0155, on soft robot as conductive grain act as muscle that equipped with two or more electrodes; also on at least Para 0128 for on board pump carries two electrodes with anode 262 and cathode 264 connect to the channel of the soft robot to facilitate inflation with the control of (a) voltage applied to electrolyzer, (b)surface area of electrodes, (c) conductivity of the solution).


Regarding claim 12, Ilievski et al shows a soft robot comprising (See at least Para 0152 for soft robot also shown on figure 8): 
two driving bodies (See at least Para 0157 and 158 for soft robot with three layer structure where the active layers 400 and 420 have individual pressurized inlet and activated separately along actuating each individual chamber network also shown on figure 8), 

 two or more electrodes disposed inside or outside of the chamber (See at least Para 0127 for piezoelectric transducer 258 for generating electric charge in response to applied material stress based on touch conductivity mounted on the surface of the soft robot silicon rubber base 250 also on figure 3; See also Figure 8a for each individual pressurizable channel 412, Para 0149 and 0155, on soft robot as conductive grain act as muscle that equipped with two or more electrodes);
 a connector (See at least Para 0157 and 158 for soft robot with three layer structure where the active layers 400 and 420 along with middle layer bonding two active layer as the connector); 
a driving source configured to apply a load to the chamber (See at least Para 0007 and 0008 for a soft robot including pneumatic artificial muscles using external stimulus on Para 0013 by equipping on-board piezoelectric pump utilizing piezoelectric transducer for generating electric charge in response to applied material stress based on touch conductivity; See also Figure 8a for each individual 
two or more controllers configured to obtain a change in an electric signal through the two electrodes in response to the load applied to the chamber to adjust the load applied to the chamber based on the change in the electric signal (See at least Para 0127 for piezoelectric transducer 258 for generating electric charge in response to applied material stress as the load applied to the chamber obtained by series piezoelectric micro pump to adjust pressure changing the load on the air chamber; see also at least Para 0157 and 0158 for each individual active layers 400 and 420 functions separately along with its own pressure controller and pressure sensor );
so that a plurality of conductive grains is rearranged to form an electric path with two or more electrodes ( See at least Para 0007 and 0008 for a soft robot including pneumatic artificial muscles using external stimulus on Para 0013 by equipping on-board piezoelectric pump; also on at least Para 0127 for piezoelectric transducer 258 for generating electric charge in response to applied material stress based on touch conductivity mounted on the surface of the soft robot silicon rubber base 250 also on figure 3 and therefore changes the electric path; 
also Figure 8a for each individual pressurizable channel 412, Para 0149 and 0155, on soft robot as conductive grain act as muscle that equipped with two or more electrodes; also on at least Para 0128 for on board pump carries two 


Regarding claims 2 and 13, Ilievski et al shows the change in the electric signal is based on a change of a resistance in an electrical path provided by the plurality of conductive grains in the chamber (See at least Para 0127 for piezoelectric transducer 258 for generating electric charge in response to applied material stress as the load applied to the chamber as changing the resistance).

Regarding claim 7, Ilievski et al shows the electric signal is based on at least one from among a current, a voltage, resistance, impedance, and admittance (See at least Para 0127 for piezoelectric transducer 258 for generating electric charge in response to applied material stress as the load applied to the chamber as changing the resistance).



Regarding claims 6 and 9, Ilievski et al the plurality of conductive grains have at least one from among a spherical shape, an oval shape, and a polyhedral shape and a shape bent to a predetermined direction (See at least Para 0149 for multiple channel 1300 with polyhedral shape that bent to predetermined direction also shown on figure 7).

Regarding claims 8 and 19, Ilievski et al shows at least a part the chamber comprises a flexible material (See at least Para 0116 for flexible silicon material choice for soft robot device fabrication).

Regarding claim 10, Ilievski et al shows a driving source configured to apply the load to the chamber (See at least Para 0007 and 0008 for a soft robot including pneumatic artificial muscles using external stimulus on Para 0013 by equipping on-

Regarding claim 11, Ilievski et al shows the driving source is configured to apply the load to the plurality of conductive grains in the chamber by using at least one from among pneumatic pressure, magnetism, and a motor (See at least Para 0007 and 0008 for a soft robot including pneumatic artificial muscles using external stimulus on Para 0013 by equipping on-board piezoelectric pump utilizing piezoelectric transducer for generating electric charge in response to applied material stress based on touch conductivity; See also Figure 8a for each individual pressurizable channel 412, Para 0149 and 0155, on soft robot as conductive grain act as muscle).

Regarding claim 16, Ilievski et al shows the two or more controllers are configured to independently control the two or more driving bodies (See at least Para 0127 for piezoelectric transducer 258 for generating electric charge in response to applied material stress as the load applied to the chamber obtained by series piezoelectric micro pump to adjust pressure changing the load on the air 

Regarding claim 17, Ilievski et al shows adjacent driving bodies of the two or more driving bodies are connected in series or in parallel with each other through the connector (See at least Para 0157 and 158 for soft robot with three layer structure where the active layers 400 and 420 along with middle layer bonding two active layer as the connector).

Regarding claim 18, Ilievski et al shows the plurality of conductive grains have different shapes according to positions of the two or more driving bodies (See at least figure 8b/8c for two active layers with creating different shapes and flexibility).

Regarding claim 20, Ilievski et al shows the chamber has a different shape and flexibility according to positions of the two or more driving bodies (See at least figure 8b/8c for two active layers with creating different shapes and flexibility).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ilievski et al (US Pat Pub No.2014/0109560) in view of Johansson et al (US Pat Pub No. 2009/0133508)

Regarding claims 3 and 14, Ilievski et al shows the two or more controller is configured to selectively activating electrodes among the two or more electrodes for a load applied to the chamber (and by obtaining the change in the electric signal between the activated electrodes) and by obtaining the change in the electric signal between the activated electrodes (See at least Para 0127 for piezoelectric transducer 258 for generating electric charge in response to applied material stress based on touch conductivity mounted on the surface of the soft robot silicon rubber base 250 also on figure 3; See also Figure 8a for each individual pressurizable channel 412, Para 0149 and 0155, on soft robot as conductive grain act as muscle that equipped with two or more electrodes); Ilievski et al does not further explicitly states the estimation of the load. 
Johansson et al further shows the estimation of the load applied for electrodes (See at least figure 7 for feedback system producing estimated load using neural network 34 input based upon touch input for providing for the electrodes 8 also on Para 0065); and by obtaining the change in the electric signal between the activated electrodes (See at least figure 7 for feedback system producing estimated load using neural network 34 input based upon touch input for providing for the electrodes 8 also on Para 0065 also on figure 1).
It would have been obvious for one of ordinary skill in the art, to provide a load estimation mechanism for the soft robot chamber implemented by Ilievski, in 

Regarding claims 4 and 15, the controller is configured to adjust the load applied to the chamber by a changed shape of the chamber based on the load applied to the respective part of the chamber (See at least Para 0127 for piezoelectric transducer 258 for generating electric charge in response to applied material stress as the load applied to the chamber obtained by series piezoelectric micro pump to adjust pressure changing the load on the air chamber); Ilievski et al does not further explicitly states the estimation of the load. 
Johansson et al further shows the estimation of the load applied for electrodes (See at least figure 7 for feedback system producing estimated load using neural network 34 input based upon touch input for providing for the electrodes 8 also on Para 0065).
It would have been obvious for one of ordinary skill in the art, to provide a load estimation mechanism for the soft robot chamber implemented by Ilievski, in order to provide sufficient pressure for gripping as desired by Ilievski, Para 0056, utilizing the feedback estimate of Johansson.   

Response to Arguments
In response to applicant’s remark that Ilievski does not disclose applicant newly recited claim limitation regarding “a load applied to the chamber so that the 
However, upon further review, applicant’s attention is directed to applicant’s written description, Paragraph 0057, where an electric path rearrangement directs to a change of in length/number of electric path, which is also shown by Ilieviski.  Please also see above for applicant newly recited claim limitation is now addressed.

Further, applicant’s remark specified it is not clear whether the channels/conductive grains of Ilievski is capable of forming an electrical path with electrodes; however, applicant’s attention is directed to previously cited Ilievski,  Para 0149 and 0155, for the pneumatic channel on soft robot as conductive grain act as muscle that equipped with two or more electrodes. 
In this instant case, applicant’s attention is directed to Para 0155 for each pneumatic channel also equipped with pressurizing conduit 412 runs length for each pneumatic channel/start fish arm for conductive grain purpose.  It is also noted that piezoelectric element micro pump, Para 0127, are by default measured by pressure change/deform in shape for the actuator of Ilievski as the piezo-electric transducer, electromagnetic solenoid for each pneumatic channel/star fish soft arm control with electric path in each arm element for controlling purpose in change of length or electric path based upon pressure sensing.


It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this instant case, applicant’s attention is directed to MPEP 2114 regarding apparatus claim limitation where the apparatus claim required the structure differentiation with respect to prior art reference. Specifically, applicant recited independent claims 1 and 12 directs to “an actuator…a driving body…a controller configured to” and “a soft robot…driving bodies….controller configured to…” as the apparatus claim substance where applicant newly supplied claim limitation directs to an intended use as “so that…the plurality grain is rearranged” as under functional interpretation by functional means along with intended functional means usage. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666